Citation Nr: 0025761	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which, in pertinent part, 
denied service connection for a psychiatric disorder.  The 
veteran initially requested a Board hearing, but by a 
statement dated in July 1999, he withdrew his hearing 
request.  A personal hearing was held before an RO hearing 
officer in December 1999. 


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1963 to August 1967.  A review of his service medical 
records shows that on medical examination performed in August 
1963 for enlistment purposes, his psychiatric system was 
listed as normal.  In a report of medical history completed 
in August 1963 in conjunction with the enlistment medical 
examination, the veteran denied a history of depression, 
excessive worry, or nervous trouble.

In January 1966, the veteran was examined after violently 
attacking two drivers.  The examiner noted that there was 
some question of drug ingestion as the veteran had been 
drinking at a friend's house.  The diagnostic impression was 
situational stress, rule out psychosis.  

A January 1966 hospital summary from an Air Force hospital in 
Tachikawa shows that the veteran was hospitalized for about 
12 days after he became grossly and violently psychotic and 
apparently choked a bus driver while in a delusional state, 
one day after arriving in Japan.  He was apprehended, taken 
to the emergency room, and admitted to the hospital.  On 
admission, he reported no prior history of an emotional 
disorder.  On mental status examination, he was very 
frightened, angry, and subtly delusional, and reported that a 
voice in his head told him "I am your master; you are to 
obey me."  There was no evidence of organic brain disease.  
He was well-oriented to time, place, and person, and could 
calculate well, although his abstractions were somewhat 
paranoid.  The veteran was placed on a closed ward for two 
days, without medication, and he began to improve, and by the 
fourth hospital day was without evidence of psychosis.  He 
was discharged for a trial of duty.  The discharge diagnoses 
were acute schizophrenic reaction, paranoid type, improved, 
and paranoid personality, chronic, existing prior to service.

A clinical record cover sheet shows that the veteran was 
returned to duty in early February 1966 after being 
hospitalized for 13 days.  The diagnosis was adult 
situational reaction.  The veteran's physical profile 
(PULHES) included S-1 (normal) for the psychiatric system. 

A discharge summary from an Air Force hospital in Tachikawa 
shows that the veteran was hospitalized in early March 1966.  
It was noted that he had been returned to duty after a 
previous hospitalization, but he continued to show paranoid 
trends, and psychiatric re-evaluation was recommended.  On 
mental status examination, he was mildly paranoid, was not 
actively psychotic, and showed a moderate amount of anxiety 
and fear.  He reportedly saw his psychotic episode as a dream 
state and did not understand that it actually happened.  The 
veteran was placed on a closed ward for 3 days, showed no 
bizarre behavior, and was very cooperative throughout his 
hospital stay.  He received no medication during his stay, 
and was prepared for air evacuation.  The diagnoses were 
paranoid personality, existing prior to service, and 
schizophrenic reaction, paranoid type, improved.  The 
examiner indicated that the veteran was unable to perform 
duty in an overseas assignment. 

A subsequent clinical record cover sheet notes that the 
veteran was evacuated to the US by air in late March 1966, 
and was to be taken to Valley Forge General Hospital.  It was 
noted that the veteran had been hospitalized for 21 days.  
The diagnoses were paranoid personality, existing prior to 
service, and schizophrenic reaction, paranoid type. 

A June 1966 physical profile serial report shows that the 
veteran's revised profile serial included S-1 (normal) for 
the psychiatric system, and he required no duty restrictions.  

In an August 1966 physical profile serial report, the 
veteran's revised profile serial showed S-2 for the 
psychiatric system.  The veteran was found to be qualified 
for general service.  Subsequent service medical records are 
negative for a psychiatric disorder.

On separation medical examination performed in July 1967, the 
veteran's psychiatric system was listed as normal.  The 
examiner indicated that the veteran had nervous tension 
during periods of inactivity.  No disqualifying defects were 
found, and the veteran's physical profile included S-1 
(normal) for the psychiatric system.  In a report of medical 
history dated in July 1967, the veteran reported a history of 
nervous trouble.  The examiner noted that the veteran 
reported a history of nervous tension during periods of 
inactivity.

Air Force records dated in the early 1970s show that the 
veteran underwent a psychiatric evaluation after applying for 
flight training.  A report of a medical examination performed 
in October 1972 for Officer Training School flying training 
purposes shows that the veteran's psychiatric system was 
listed as normal.  It was noted that the veteran denied a 
history of psychosis.  A report of medical history dated in 
October 1972 shows that the veteran denied a history of 
depression, excessive worry, and nervous trouble.  An Officer 
Training School consultation request dated in April 1973 
shows that during a records review for a security clearance, 
the January 1966 service medical record was discovered.  A 
psychiatric evaluation was requested.  On psychiatric 
consultation in April 1973, the veteran reported that after 
the January 1966 episode, he learned that on the evening 
prior to the episode on the bus, a friend put opium or a 
similar substance in his beer.  He reported that he was given 
medication during his hospitalization for no more than 24 
hours.  The examiner noted that after the episode and brief 
hospitalization, the veteran concluded the remainder of his 
enlistment in the Air Force, completed 4 years of college, 
obtained a master's degree, worked part-time, was married, 
and currently had a 2-year-old child.  The examiner indicated 
that from that time to the present, there was no evidence of 
emotional difficulties.  On mental status examination, the 
veteran was oriented in three spheres, and thought content 
and thought processes were within normal limits.  The 
examiner indicated that when the veteran was asked why he did 
not report the in-service episode when completing a 
questionnaire upon Air Force physical examination in October 
1972, he said he did not feel that such constituted a nervous 
condition.  The examiner stated that from the available 
information of the episode which occurred almost 8 years 
previously, he could not totally substantiate the diagnosis 
given.  He said that the veteran's subsequent adaptation 
appeared normal, and the current mental status examination 
gave no evidence of grossly neurotic or psychotic traits.  

The examiner stated, "It appears that the diagnosis in 
question could as easily have been an acute situational 
reaction and/or toxic reaction with traits of paranoia.  
Taking all factors into account, I am inclined to believe 
that this was an isolated episode, probably of a toxic 
nature, and that it will not reappear.  His adaptation to 
college, post-graduate work, and married life, with all the 
stresses implied therein, lead me to believe that this is a 
basically stable individual.  The past history of a 
schizophrenic reaction was probably a misdiagnosis based on 
the only evidence available at the time.  Currently no 
psychiatric diagnosis is applicable other than an impression 
of mild paranoid traits which do not necessarily constitute a 
personality type."  Psychological tests were within normal 
limits, and another psychiatrist opined that there was no 
evidence of neurosis, psychosis, or character or behavior 
disorder.  On medical examination performed for flight 
training purposes in May 1973, the examiner noted a history 
of acute schizophrenic reaction, paranoid type, and chronic 
paranoid personality in 1966.  The veteran's physical profile 
(PULHES) included S-1 (normal) for the psychiatric system.  
In a report of medical history completed in May 1973, the 
veteran denied a history of depression, excessive worry, or 
nervous trouble, and reported that he was in excellent 
health.  He stated that he was treated for a reaction to 
drugs in January 1966.  A May 1973 memorandum reflects that 
the veteran was found to be medically disqualified for Air 
Force Commission due to a history of psychiatric disorder 
requiring hospitalization.

Post-service medical records are negative for treatment of a 
psychiatric disorder until the late 1980s.

Private medical records dated from 1989 to 1995 reflect 
episodic treatment since 1988 for a psychiatric disorder.  By 
a letter dated in January 1989, Dr. Ellis indicated that he 
treated the veteran for complaints of anxiety and agitation.  
He noted that the veteran reported that he was assaulted 
twice on one day in September 1988, and was assaulted in 
October 1988 while teaching a class.  By a letter dated in 
May 1989, Dr. Ellis indicated that the veteran had 
cyclothymic disorder.  By a letter dated in April 1991, he 
indicated that the veteran's mood fluctuations were similar 
to a bipolar affective disorder but of less than psychotic 
intensity.  An unsigned letter dated in September 1991 
reflects that the veteran was diagnosed with bipolar 
affective disorder, hypomanic phase, mild.  Private medical 
records dated from December 1995 to 1997 from PAMM Human 
Resources Center reflect that the veteran was treated for a 
psychiatric disorder, variously diagnosed as adjustment 
disorder, depressed mood, bipolar affective disorder - mixed, 
and bipolar disorder.

In December 1995, the veteran submitted a claim for service 
connection for a psychiatric disorder.  He reported that he 
was hospitalized in 1965 for mental problems, incurred a head 
injury at work in October 1988 and received psychiatric 
treatment, and was assaulted on the job in October 1990.  He 
reported treatment for a psychiatric disorder by Dr. Ellis 
from 1989 to 1992, and at PAMM Resources Center, 
Incorporated, in 1995.  He submitted a photocopy of an 
Employer's Report of Occupational Injury or Disease, which 
reflects that in October 1988, the veteran was teaching a 
class when he was punched in the head by a student.  The 
veteran was diagnosed with acute post-traumatic stress 
disorder.  

At an April 1996 VA psychiatric examination, the veteran 
reported that he worked as a teacher for 20 years, was 
attacked by a student in 1989, incurred a head injury, and 
had been sick since that time.  He reported current treatment 
at PAMM for his condition.  He said he was frightened that 
someone would hurt or kill him, and he felt paranoid and was 
afraid to go out.  He said he heard the devil's voice telling 
him to get high, and that he drank 40 ounces of beer per day, 
but used to drink much more.  He stated that he used cocaine 
and crack and became hyper.  The examiner indicated that the 
veteran reported auditory hallucinations and verbalized ideas 
of reference.  His affect was shallow and inappropriate, he 
was oriented, he showed some memory lapses, and insight and 
judgment were marginal.  The diagnoses were atypical 
psychosis and polysubstance abuse.

By a statement dated in July 1996, the veteran asserted that 
he has a current psychiatric disorder which began in service.  
He stated that he was treated for a psychotic episode in 
Japan, and was then drugged and placed on an airplane and 
sent to Valley Forge Hospital in Pennsylvania, where he was 
treated for a couple of months, before he was returned to 
active duty.  He reported that he had received psychiatric 
treatment since 1989.  He stated that since 1989, when he was 
assaulted by a student, he had been besieged with 
overwhelming paranoid themes, and had been unable to work 
since 1992.  He asserted that since his thoughts continued to 
return to the in-service incident in Japan, he felt his 
condition was service-connected.

In April 1997, the RO wrote to the National Personnel Records 
Center (NPRC) and requested copies of medical records of 
treatment of the veteran in 1966 at the Valley Forge Army 
Hospital.

By a memorandum dated in July 1997, a representative from the 
NPRC indicated that a search for clinical records dated in 
1966 was negative.

Records from the Social Security Administration (SSA) reflect 
that the veteran was awarded disability benefits in August 
1997.  It was determined that he became disabled in March 
1996 due to a primary diagnosis of bipolar disorder.  In a 
December 1995 application for SSA benefits, the veteran 
reported that he was disabled due to adjustment disorder and 
mental limitation - depressed mood, and said his condition 
first bothered him in October 1988.  He reported that he 
worked as a teacher from 1972 to 1992.  At a July 1997 
psychiatric examination, the examiner diagnosed schizo-
affective disorder and rule out bipolar affective disorder.

By a statement dated in July 1998, the veteran asserted that 
during service he was hospitalized in March 1966 in Japan, 
and was later hospitalized at Valley Forge Hospital from 
April 1966 to June 1966.  He said he was subsequently 
returned to duty.

In a Request for Information Needed to Locate Medical Records 
(NA Form 13042) dated in January 1999, the veteran reported 
that he was treated for acute schizophrenia from January 1966 
to March 1966 in Tachikawa Hospital, Japan, and from May 1966 
to June 1966 at Valley Forge Hospital.

In April 1999, the RO submitted the veteran's January 1999 NA 
Form 13042 to the NPRC, and requested copies of the 
referenced medical records.

In an August 1999 memorandum, the NPRC indicated that 
clinical records dated in 1966 from the Valley Forge Hospital 
in Pennsylvania did not contain a record regarding the 
veteran.

At a December 1999 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he did not have a psychiatric 
disorder prior to service, and that he was diagnosed with 
paranoid schizophrenia during service, and hospitalized for 
the condition.  He stated that he had no problems for the 
remainder of his period of service, and subsequently went to 
college and earned a degree.  He stated that he re-enlisted 
in the Air Force, but was denied a commission due to his 
psychiatric condition.  He said he had no problems after the 
in-service incident until ten years ago, when he was attacked 
by a student.  He stated that his problems surfaced in 1989, 
and he began receiving psychiatric treatment.  He related 
that he was currently receiving ongoing psychiatric 
treatment.

In August 2000, the NPRC indicated that a search of medical 
records dated from March 1966 to June 1966 from Valley Forge 
General Hospital revealed no records relating to the veteran.

In a written presentation dated in August 2000, the veteran's 
representative asserted that the case should be remanded to 
obtain a medical opinion as to the etiology of the veteran's 
current psychiatric disorder.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Service medical records from the veteran's 1963-1967 period 
of active service reflect that in January 1966 he was 
hospitalized after a psychotic episode in which he apparently 
choked a bus driver.  He was diagnosed with acute 
schizophrenic reaction, paranoid type, improved, and paranoid 
personality, chronic, existing prior to service.  The veteran 
was hospitalized for psychiatric re-evaluation in March 1966, 
and diagnosed with paranoid personality, existing prior to 
service, and schizophrenic reaction, paranoid type, improved.  
The examiner indicated that the veteran was unable to perform 
duty in an overseas assignment.  A subsequent clinical record 
cover sheet notes that the veteran was evacuated to the US by 
air in late March 1966, and was to be taken to Valley Forge 
General Hospital.  Repeated attempts to obtain medical 
records of treatment in 1966 at Valley Forge General Hospital 
have been unsuccessful.  In an August 1966 physical profile 
serial report, the veteran's revised profile serial showed S-
2 for the psychiatric system.  The veteran was found to be 
qualified for general service.  Subsequent service medical 
records are negative for a psychiatric disorder.  The 
veteran's psychiatric system was clinically normal on 
separation medical examination in July 1967.  The examiner 
indicated that the veteran had nervous tension during periods 
of inactivity. The veteran's physical profile included S-1 
(normal) for the psychiatric system.

There is no evidence of a psychiatric disorder during the 
years immediately after service separation; records show that 
during this time, the veteran obtained a college degree and a 
master's degree, got married, and had a child.

Records from the Air Force reflect that the veteran underwent 
a psychiatric evaluation after applying for flight training 
in the early 1970s.  At that time, he reported that after the 
January 1966 episode, he learned that on the evening prior to 
the in-service episode on the bus, his friend put opium or a 
similar substance in his beer.  In 1973, a psychiatrist 
examined the service medical records relating to the 
veteran's 1966 treatment for a psychotic episode, and 
concluded that the in-service diagnosis of an acute 
schizophrenic reaction was a misdiagnosis.  He stated that 
the diagnosis in question could just as easily have been an 
acute situational reaction and/or toxic reaction with traits 
of paranoia, and opined that such was an isolated episode, 
probably of a toxic nature.  He indicated that the veteran 
had no current psychiatric disorder.  Psychological tests 
were normal, and another psychiatrist opined that there was 
no evidence of neurosis, psychosis, or character or behavior 
disorder.

Post-service medical records are negative for a psychiatric 
disorder until the late 1980s, more than 20 years after 
separation from service.  Private medical records show that 
the veteran has received episodic treatment for a psychiatric 
disorder, variously diagnosed, since 1989.  The veteran's 
current psychiatric diagnoses are schizo-affective disorder 
and bipolar affective disorder.  The veteran has made several 
statements to the effect that his current psychiatric 
problems began after an assault in 1988.

In sum, while the veteran was seen for an acute and 
transitory psychotic episode during active duty, which may 
have been drug induced, the condition apparently fully 
resolved without residual disability; a chronic psychosis or 
other chronic acquired psychiatric disorder was not shown at 
that time.  There is no evidence of a chronic psychosis 
within the year after service, as required for a presumption 
of service connection.  A chronic acquired psychiatric 
disorder, including a psychosis, is first shown many years 
after the veteran's active duty.  For the claim for service 
connection to be well grounded, there would have to be 
competent medical evidence of causality to link the current 
condition to service.  No such medical nexus evidence has 
been submitted, and thus the claim is not well grounded.  
Caluza, supra.  The veteran and his representative have 
asserted that the current psychiatric disorder is related to 
service.  As laymen, however, they are not competent to 
render an opinion regarding diagnosis or etiology and their 
statements do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran has not submitted competent medical evidence 
linking his current psychiatric disorder with service, and 
without such evidence the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

